 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   EDWARD SAMADANI,                                      Case No.: 2:19-cv-00904-APG-NJK
11                                                                         Order
               Plaintiff(s),
12
     v.
13
     WILLIAM HEIDER, et al.,
14
               Defendant(s).
15
16         To date, the parties have not filed a discovery plan as required by Local Rule 26-1(a). 1 The
17 parties are hereby ORDERED to file, no later than July 19, 2019, a joint proposed discovery plan.
18         IT IS SO ORDERED.
19         Dated: July 18, 2019
20                                                               ______________________________
                                                                 Nancy J. Koppe
21                                                               United States Magistrate Judge
22
23
24
25
26
27         1
            The parties appear to believe that Judge Gordon’s order to show cause stayed their
   obligation to file a joint discovery plan during its pendency. Docket No. 10. Judge Gordon’s
28 order, however, does not impose any such stay. See Docket No. 5.

                                                    1
